
	
		I
		111th CONGRESS
		2d Session
		H. R. 6445
		IN THE HOUSE OF REPRESENTATIVES
		
			November 18, 2010
			Mr. Spratt introduced
			 the following bill; which was referred to the
			  Committee on Natural
			 Resources
		
		A BILL
		To establish the Carolinas Revolutionary
		  Road National Heritage Area in the States of North Carolina and South Carolina,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Carolinas Revolutionary Road National
			 Heritage Area Act.
		2.PurposesThe purposes of this Act are as
			 follows:
			(1)to recognize and
			 interpret important events and geographic locations associated with the
			 American Revolution in the States of North Carolina and South Carolina and the
			 impact of these events on European American, African-American, and Native
			 American heritage;
			(2)to protect and
			 preserve battlefields, landscapes, communities, historic sites and natural
			 features associated with the Revolutionary War campaigns in the
			 Carolinas;
			(3)to promote
			 heritage, cultural, and recreational tourism, and to develop educational,
			 interpretive, and cultural programs for the benefit of visitors and the general
			 public; and
			(4)to provide
			 appropriate linkages among units of the National Park System, trails, State and
			 local historic sites, and communities, governments, and organizations within
			 the Heritage Area.
			3.DefinitionsIn this Act:
			(1)Heritage
			 areaThe term Heritage Area means the Carolinas
			 Revolutionary Road National Heritage Area, established in section 4.
			(2)Local
			 coordinating entityThe term local coordinating
			 entity means Cultural and Heritage Museums of York County, South
			 Carolina, the local coordinating entity for the Heritage Area designated by
			 section 4(d).
			(3)Management
			 PlanThe term management plan means the management
			 plan for the Heritage Area specified in section 6.
			(4)MapThe
			 term map means the map entitled Carolinas Revolutionary
			 Road National Heritage Area, numbered _______, and dated
			 _______.
			(5)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(6)StatesThe
			 term States means the State of North Carolina and the State of
			 South Carolina.
			4.Carolinas
			 revolutionary road national heritage area
			(a)EstablishmentThere
			 is established the Carolinas Revolutionary Road National Heritage Area in the
			 States of North Carolina and South Carolina.
			(b)Boundaries
				(1)In
			 generalThe boundaries of the Heritage Area shall be as generally
			 depicted on the map.
				(2)RevisionThe
			 boundaries of the Heritage Area may be revised if the revision is—
					(A)proposed in the
			 management plan;
					(B)approved by the
			 Secretary in accordance with section 5; and
					(C)placed on file in
			 accordance with section (c).
					(c)Availability of
			 MapThe map shall be on file and available for public inspection
			 in the appropriate offices of the National Park Service and the local
			 coordinating entity.
			(d)Local
			 coordinating entityThe local coordinating entity for the
			 Heritage Area shall be Cultural and Heritage Museums of York County, South
			 Carolina.
			5.Duties and
			 authorities of the local coordinating entity
			(a)Duties of the
			 local coordinating entityTo further the purposes of the Heritage
			 Area, the local coordinating entity shall—
				(1)prepare, and
			 submit to the Secretary in accordance with section 5, a management plan for the
			 Heritage Area;
				(2)assist units of
			 local government, regional planning organizations, and nonprofit organizations
			 in implementing the approved management plan by—
					(A)carrying out
			 programs and projects that recognize and protect important resource values
			 within the Heritage Area;
					(B)establishing and
			 maintaining interpretive exhibits and programs within the Heritage Area;
					(C)developing
			 recreational and educational opportunities in the Heritage Area;
					(D)increasing public
			 awareness of, and appreciation for, natural, historical, scenic, and cultural
			 resources of the Heritage Area;
					(E)protecting and
			 restoring historic sites and buildings in the Heritage Area that are consistent
			 with the themes of the Heritage Area;
					(F)ensuring that
			 signs identifying points of public access and sites of interest are posted
			 throughout the Heritage Area; and
					(G)promoting a wide
			 range of partnerships among governments, organizations, and individuals to
			 further the purposes of the Heritage Area;
					(3)consider the
			 interests of diverse units of government, businesses, organizations, and
			 individuals in the Heritage Area in the preparation and implementation of the
			 management plan;
				(4)conduct meetings
			 open to the public at least semi-annually regarding the preparation and
			 implementation of the management plan;
				(5)submit an annual
			 report to the Secretary for each fiscal year in which the local coordinating
			 entity receives Federal funds under this Act specifying—
					(A)the
			 accomplishments of the local coordinating entity;
					(B)the expenses and
			 income of the local coordinating entity;
					(C)the amounts and
			 sources of matching funds;
					(D)the amounts
			 leveraged with Federal funds and sources of the leveraged funds; and
					(E)grants made to
			 any other entities during the fiscal year;
					(6)make available
			 for audit for any fiscal year for which the local coordinating entity receives
			 Federal funds under this Act, all information pertaining to the expenditure of
			 such funds and any matching funds;
				(7)require in all
			 agreements authorizing expenditures of Federal funds by other organizations,
			 that the receiving organizations make available for audit all records and other
			 information pertaining to the expenditure of such funds; and
				(8)encourage, by
			 appropriate means, economic development that is consistent with the purposes of
			 the Heritage Area.
				(b)AuthoritiesThe
			 local coordinating entity may, subject to the prior approval of the Secretary,
			 for the purposes of preparing and implementing the management plan, use Federal
			 funds made available under this Act to—
				(1)make grants to
			 the States, political subdivisions of the States, nonprofit organizations, and
			 other persons;
				(2)enter into
			 cooperative agreements with, or provide technical assistance to, the States,
			 political subdivisions of the States, nonprofit organizations, Federal
			 agencies, and other interested parties;
				(3)hire and
			 compensate staff;
				(4)obtain funds or
			 services from any source, including funds and services provided under any other
			 Federal law or program;
				(5)contract of goods
			 or services; and
				(6)support
			 activities of partners and any other activities that further the purposes of
			 the Heritage Area and are consistent with the approved management plan.
				(c)Prohibition on
			 the acquisition of real propertyThe local coordinating entity
			 may not use Federal funds received under this Act to acquire any interest in
			 real property.
			6.Management
			 plan
			(a)In
			 generalNot later than 3 years after the date on which funds are
			 made available to develop the management plan, the local coordinating entity
			 shall submit to the Secretary for approval a proposed management plan for the
			 Heritage Area.
			(b)RequirementsThe
			 management plan for the Heritage Area shall—
				(1)describe
			 comprehensive policies, goals, strategies, and recommendations for the
			 conservation, funding, management, and development of the Heritage Area;
				(2)take into
			 consideration existing State, county, and local plans in the development and
			 implementation of the management plan;
				(3)include a
			 description of actions and commitments that governments, private organizations,
			 and citizens plan to take to protect, enhance, and interpret the natural,
			 historic, scenic, and cultural resources of the Heritage Area;
				(4)specify existing
			 and potential sources of funding or economic development strategies to
			 conserve, manage, and develop the Heritage Area;
				(5)include an
			 inventory of the natural, historic, cultural, educational, scenic, and
			 recreational resources of the Heritage Area relating to the stories and themes
			 of the Heritage Area that should be protected, enhanced, managed, or
			 developed;
				(6)recommend
			 policies and strategies for resource management, including the development of
			 intergovernmental and interagency agreements, to protect the natural, historic,
			 cultural, educational, scenic, and recreational resources of the Heritage
			 Area;
				(7)describe a
			 program for implementation of the management plan including—
					(A)performance
			 goals;
					(B)plans for
			 resource protection, enhancement, and interpretation;
					(C)specific
			 commitments for implementation that have been made by the local coordinating
			 entity or any government, organization, business, or individual;
					(8)include an
			 analysis of, and recommendations for, ways in which Federal, State, tribal, and
			 local programs may best be coordinated (including the role of the National Park
			 Service and other Federal agencies associated with the Heritage Area) to
			 further the purposes of this Act;
				(9)include an
			 interpretive plan for the Heritage Area;
				(10)include a
			 business plan that—
					(A)describes the
			 role, operation, financing and functions of the local coordinating entity and
			 of each of the major activities contained in the management plan; and
					(B)provides adequate
			 assurances that the local coordinating entity has the partnerships and
			 financial and other resources necessary to implement the management plan for
			 the Heritage Area; and
					(11)include a
			 reaffirmation of the appropriateness of, or a proposed revision to, the
			 boundaries of the Heritage Area.
				(c)Termination of
			 fundingIf the management plan is not submitted to the Secretary
			 in accordance with this section, the local coordinating entity shall not
			 qualify for additional financial assistance under this Act until such time as
			 the management plan is submitted to, and approved by, the Secretary.
			(d)Approval of
			 management plan
				(1)ReviewNot
			 later than 180 days after the date on which the Secretary receives the
			 management plan, the Secretary shall approve or disapprove the management
			 plan.
				(2)Criteria for
			 approvalIn determining the approval of the management plan, the
			 Secretary shall consider whether—
					(A)the local
			 coordinating entity represents the diverse interests of the Heritage Area,
			 including governments, natural and historic resource protection organizations,
			 educational institutions, businesses, community residents, and recreational
			 organizations;
					(B)the local
			 coordinating entity has afforded adequate opportunity for public and
			 governmental involvement (including workshops and public meetings) in the
			 preparation of the management plan;
					(C)the resource
			 protection and interpretation strategies described in the management plan, if
			 implemented, would adequately protect the natural, historical, and cultural
			 resources of the Heritage Area;
					(D)the management
			 plan would not adversely affect any activities authorized on Federal or tribal
			 lands under applicable laws or land use plans;
					(E)the Secretary has
			 received adequate assurances from the appropriate State, tribal and local
			 officials whose support is needed to ensure the effective implementation of the
			 State, tribal, and local aspects of the management plan; and
					(F)the local
			 coordinating entity has demonstrated the financial capability, in partnership
			 with others, to carry out the management plan.
					(3)Action
			 following disapproval
					(A)In
			 generalIf the Secretary disapproves the management plan, the
			 Secretary—
						(i)shall advise the
			 local coordinating entity in writing of the reasons for the disapproval;
			 and
						(ii)may make
			 recommendations to the local coordinating entity for revisions to the
			 management plan.
						(B)DeadlineNot
			 later than 180 days after receiving a revised management plan, the Secretary
			 shall approve or disapprove the revised management plan.
					(4)Amendments
					(A)In
			 generalAn amendment to the management plan that substantially
			 alters the management plan shall be reviewed by the Secretary and approved or
			 disapproved in the same manner as the original management plan.
					(B)ImplementationThe
			 local coordinating entity shall not use Federal funds authorized to be
			 appropriated by this Act to implement any amendment to the management plan
			 until the Secretary approves the amendment.
					7.Duties and
			 authorities of the Secretary
			(a)Technical and
			 financial assistance
				(1)In
			 generalOn the request of the local coordinating entity, the
			 Secretary may provide technical and financial assistance, on a reimbursable or
			 non-reimbursable basis (as determined by the Secretary), to the local
			 coordinating entity to prepare and implement the management plan.
				(2)Cooperative
			 agreementsThe Secretary may enter into cooperative agreements
			 with the local coordinating entity and other public or private entities to
			 provide technical or financial assistance under paragraph (1).
				(3)PriorityIn
			 assisting the Heritage Area, the Secretary shall give priority to actions that
			 assist in—
					(A)conserving the
			 significant natural, historic, and cultural resources of the Heritage Area;
			 and
					(B)providing
			 educational, interpretive, and recreational opportunities consistent with the
			 purposes of the Heritage Area.
					(b)Evaluation;
			 report
				(1)In
			 generalNot later than 3 years before the date on which authority
			 for Federal funding terminates for the Heritage Area under section 10, the
			 Secretary shall—
					(A)conduct an
			 evaluation of the accomplishments of the Heritage Area; and
					(B)prepare a report
			 with recommendations for the future role of the National Park Service, if any,
			 with respect to the Heritage Area, in accordance with paragraph (3).
					(2)EvaluationAn
			 evaluation conducted under paragraph (1)(A) shall—
					(A)assess the
			 progress of the local coordinating entity with respect to—
						(i)accomplishing the
			 purposes of this Act for the Heritage Area; and
						(ii)achieving the
			 goals and objectives of the approved management plan for the Heritage
			 Area;
						(B)analyze the
			 Federal, State, local, and private investments in the Heritage Area to
			 determine the leverage and impact of the investments; and
					(C)review the
			 management structure, partnership relationships, and funding of the Heritage
			 Area for purposes of identifying the critical components for sustainability of
			 the Heritage Area.
					(3)Report
					(A)In
			 generalBased on the evaluation conducted under paragraph (1)(A),
			 the Secretary shall prepare a report that includes recommendations for the
			 future role of the National Park Service's future role, if any, with respect to
			 the Heritage Area.
					(B)Required
			 analysisIf the report prepared under this paragraph recommends
			 that Federal funding for the Heritage Area be reauthorized, the report shall
			 include an analysis of—
						(i)ways in which
			 Federal funding for the Heritage Area may be reduced or eliminated; and
						(ii)the appropriate
			 time period necessary to achieve the recommended reduction or
			 elimination.
						(C)Submission to
			 CongressOn completion of a report under this paragraph, the
			 Secretary shall submit the report to—
						(i)the
			 Committee on Energy and Natural Resources of the Senate; and
						(ii)the Committee on
			 Natural Resources of the House of Representatives.
						8.Relationship to
			 other Federal agencies
			(a)In
			 generalNothing in this Act affects the authority of any Federal
			 agency to provide technical or financial assistance under any other law.
			(b)Consultation
			 and coordinationTo the maximum extent practicable, the head of
			 any Federal agency planning to conduct activities that may have an impact on
			 the Heritage Area is encouraged to consult and coordinate the activities with
			 the Secretary and the local coordinating entity.
			(c)Other Federal
			 agenciesNothing in this Act—
				(1)modifies, alters,
			 or amends any laws (including regulations) authorizing a Federal agency to
			 manage land under the jurisdiction of the Federal agency;
				(2)limits the
			 discretion of a Federal land manager to implement an approved land use plan
			 within the boundaries of the Heritage Area; or
				(3)modifies, alters,
			 or amends any authorized use of Federal land under the jurisdiction of a
			 Federal agency.
				9.Property owners
			 and regulatory protectionsNothing in this Act—
			(1)abridges the
			 rights of any owner of public or private property, including the right to
			 refrain from participating in any plan, project, program, or activity conducted
			 within the Heritage Area;
			(2)requires any
			 property owner to—
				(A)permit public
			 access (including Federal, tribal, State, or local government access) to the
			 property; or
				(B)modify any
			 provisions of Federal, tribal, State or local law with regard to public access
			 or use of private land;
				(3)alters any duly
			 adopted land use regulations, approved land use plan, or any other regulatory
			 authority of any Federal, State, or local agency, or tribal government;
			(4)conveys any land
			 use or other regulatory authority to the local coordinating entity;
			(5)authorizes or
			 implies the reservation or appropriation of water or water rights;
			(6)diminishes the
			 authority of the States to manage fish and wildlife, including the regulation
			 of fishing and hunting within the Heritage Area; or
			(7)creates any
			 liability, or affects any liability under any other law, of any private
			 property owner with respect to any person injured on the private
			 property.
			10.Authorization
			 of appropriations
			(a)In
			 generalThere is authorized to be appropriated to carry out this
			 Act $10,000,000, of which not more than $1,000,000 shall be made available for
			 any fiscal year.
			(b)AvailabilityFunds
			 made available under subsection (a) shall remain available until
			 expended.
			(c)Cost-Sharing
			 requirement
				(1)In
			 generalThe Federal share of the total cost of any activity under
			 this section shall be not more than 50 percent.
				(2)FormThe
			 non-Federal contribution—
					(A)shall be from
			 non-Federal sources; and
					(B)may be in the
			 form of in-kind contributions of goods or services fairly valued.
					11.Termination of
			 financial assistanceThe
			 authority of the Secretary to provide financial assistance under this Act
			 terminates on the date that is 15 years after the date of enactment of the
			 Act.
		
